Wheeler, J.
It may be true that the evidence is not sufficient to render the plaintiff liable in the character of partner on the contract of Van Horn, but it does sufficiently establish bis assent to that contract. The evidence of Van Horn shows that he was a party to the agreement that the lumber delivered should be received as a.payment on the plaintiff’s account. The answer states that the plaintiff gave his assent to tire contract, and that is sufficient to bind him, though the averment of a partnership had been stricken out. It was enough that lie was cognizant of and assented to the understanding pursuant to which the lumber was delivered.
We are of opinion that the verdict was fully warranted by the evidence, and that the judgment be affirmed.
Judgment affirmed.